 



EXHIBIT 10.1
BRADY CORPORATION RESTORATION PLAN
Restated Effective as of January 1, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   ARTICLE I     INTRODUCTION     1  
 
           
1.1
  Establishment and Effective Date     1  
1.2
  Purpose     1  
1.3
  Section 409A     1  
 
            ARTICLE II     DEFINITIONS     2  
 
           
2.1
  Account     2  
2.2
  Additional Employer Contribution     2  
2.3
  Additional Matching Contribution     2  
2.4
  Affiliate     2  
2.5
  Beneficiary     2  
2.6
  Board     2  
2.7
  Code     2  
2.8
  Committee     2  
2.9
  Compensation     2  
2.10
  Elective Deferral     3  
2.11
  Elective Deferral Account     3  
2.12
  Eligible Employee     3  
2.13
  Employee     3  
2.14
  Employer     3  
2.15
  Employer Contribution     3  
2.16
  Employer Contribution Account     3  
2.17
  Excess Compensation     3  
2.18
  Matching Contribution     3  
2.19
  Matching Contribution Account     3  
2.20
  Participant     3  
2.21
  Plan     3  
2.22
  Plan Year     3  
2.23
  Qualified 401(k) Plan     3  
2.24
  Separation from Service     3  
2.25
  Specified Employee     6  
2.26
  Unforeseeable Emergency     7  
 
            ARTICLE III     PARTICIPATION     8  
 
           
3.1
  Eligibility to Participate     8  
3.2
  Continuation of Eligibility     8  

i



--------------------------------------------------------------------------------



 



                      Page   ARTICLE IV     DEFERRALS     9  
 
           
4.1
  Elective Deferrals     9  
4.2
  Additional Rules Governing Deferral Elections     9  
4.3
  Matching Contribution     10  
4.4
  Employer Contribution     10  
4.5
  Additional Matching Contribution     10  
4.6
  Additional Employer Contribution     10  
 
            ARTICLE V     ACCOUNTS AND CREDITS     11  
 
           
5.1
  Credits to Accounts     11  
5.2
  No Funding     11  
5.3
  Deemed Investment of Accounts     11  
5.4
  Reports to Participants     12  
 
            ARTICLE VI     VESTING     13  
 
            ARTICLE VII     MANNER AND TIMING OF DISTRIBUTION     14  
 
           
7.1
  Payment of Benefits     14  
7.2
  Payment Election     15  
7.3
  Financial Hardship     16  
7.4
  Delayed Distribution     16  
7.5
  Inclusion in Income Under Section 409A     17  
7.6
  Domestic Relations Order     17  
7.7
  De Minimis Amounts     18  
 
            ARTICLE VIII     PLAN OPERATION AND ADMINISTRATION     19  
 
           
8.1
  Administrator     19  
8.2
  Committee     19  
8.3
  Authority to Act     19  
8.4
  Information from Participants     19  
8.5
  Committee Discretion     19  
8.6
  Committee Members’ Conflict of Interest     20  
8.7
  Governing Law     20  
8.8
  Expenses     20  
8.9
  Minor or Incompetent Payees     20  
  8.10
  Withholding     20  
  8.11
  Indemnification     21  
 
            ARTICLE IX     CLAIMS PROCEDURE     22  
 
           
9.1
  Claims     22  

ii



--------------------------------------------------------------------------------



 



                      Page  
9.2
  Review     22  
9.3
  Disability     23  
 
            ARTICLE X     AMENDMENT AND TERMINATION     24  
 
            ARTICLE XI     MISCELLANEOUS PROVISIONS     25  
 
           
11.1
  Headings     25  
11.2
  No Contract of Employment     25  
11.3
  Rights of Participants and Beneficiaries     25  
11.4
  Nonalienation of Benefits     25  
11.5
  Tax Treatment     25  
11.6
  Other Plans and Agreements     25  
11.7
  Number and Gender     26  
11.8
  Plan Provisions Controlling     26  
11.9
  Severability     26  
  11.10
  Evidence Conclusive     26  
  11.11
  Status of Plan Under ERISA     26  
  11.12
  Name and Address Changes     27  
  11.13
  Assignability by Corporation     27  
  11.14
  Special rule for 2005-2007     27  

iii



--------------------------------------------------------------------------------



 



ARTICLE I
INTRODUCTION
1.1 Establishment and Effective Date

    Brady Corporation established the Brady Corporation Restoration Plan
effective as of January 1, 2000, and it is hereby restated effective as of
January 1, 2008. This document describes how this Plan has been administered for
periods after 2004 and prior to January 1, 2008 and how it shall be administered
for periods after 2007.

1.2 Purpose

    The Plan is intended to restore to key management employees of Brady and its
affiliates income deferral opportunities and employer contributions they would
have had under the Company’s tax qualified Brady Matched 401(k) Plan and Brady
Funded Retirement Plan but for the limitations of the Internal Revenue Code of
1986, as amended and to provide certain additional benefits.

1.3 Section 409A

    This document is intended to comply with the provisions of Section 409A of
the Internal Revenue Code and shall be interpreted accordingly. If any provision
or term of this document would be prohibited by or inconsistent with the
requirements of Section 409A of the Code, then such provision or term shall be
deemed to be reformed to comply with Section 409A of the Code.

 



--------------------------------------------------------------------------------



 



ARTICLE II
DEFINITIONS
The following terms, when used in the Plan with initial capital letters, shall
have the meaning given to them in this Article.

2.1   Account shall mean the account maintained to record a Participant’s
interest in the Plan and shall be composed of the following subaccounts:
Elective Deferral Account, Matching Contribution Account and Employer
Contribution Account.   2.2   Additional Employer Contribution shall mean the
amount credited to a Participant pursuant to Section 4.6.   2.3   Additional
Matching Contribution shall mean the amount credited to a Participant pursuant
to Section 4.5.   2.4   Affiliate shall mean each incorporated or unincorporated
trade or business in which Brady Corporation directly or indirectly owns, as
applicable, eighty percent (80%) of the voting stock or eighty percent (80%) of
the capital or profits interest.   2.5   Beneficiary means the person, persons,
or entity designated by the Participant to receive any benefits payable under
the Plan on or after the Participant’s death. Each Participant shall be
permitted to name, change or revoke the Participant’s designation of a
Beneficiary in writing on a form and in the manner prescribed by the Employer;
provided, however, that the designation on file with the Employer at the time of
the Participant’s death shall be controlling. Should a Participant fail to make
a valid Beneficiary designation or leave no named Beneficiary surviving, any
benefits due shall be paid to such Participant’s spouse, if living; or if not
living, then any benefits due shall be paid to such Participant’s estate. A
Participant may designate a primary beneficiary and a contingent beneficiary;
provided, however, that the Employer may reject any such instrument tendered for
filing if it contains successive beneficiaries or contingencies unacceptable to
it. If all Beneficiaries who survive the Participant shall die before receiving
the full amounts payable hereunder, then the payments shall be paid to the
estate of the Beneficiary last to die.   2.6   Board shall mean the Board of
Directors of Brady Corporation.   2.7   Code shall mean the Internal Revenue
Code of 1986, as amended, and any regulations issued thereunder.   2.8  
Committee shall mean the Compensation Committee of the Board.   2.9  
Compensation shall mean the total compensation payable to a Participant by the
Employer for any period (prior to elective deferrals under this Plan or any
other plan or deferral agreement) required to be reported as wages on the
Employee’s Form W-2 for income tax purposes, but reduced by all of the following
items (even if includable in

2



--------------------------------------------------------------------------------



 



     gross income): reimbursements or other expense allowances, fringe benefits
(cash and non-cash), moving expenses and welfare benefits.

2.10   Elective Deferral shall mean the portion of a Participant’s Compensation
that is reduced and credited to his Elective Deferral Account pursuant to his
election under Section 4.1.   2.11   Elective Deferral Account shall mean the
account maintained to record a Participant’s interest in the Plan attributable
to his Elective Deferrals.   2.12   Eligible Employee shall mean an Employee
eligible under Section 3.1 and 3.2(a).   2.13   Employee shall mean an employee
of the Employer.   2.14   Employer shall mean Brady Corporation and any
Affiliate that adopts the Plan with the approval of the Board.   2.15   Employer
Contribution shall mean the amount credited to a Participant pursuant to Section
4.4.   2.16   Employer Contribution Account shall mean the account maintained to
record a Participant’s interest in the Plan attributable to Employer
Contributions and Additional Employer Contributions on his behalf.   2.17  
Excess Compensation shall mean the portion of Compensation earned by a
Participant during a Plan Year after the date the Compensation he has earned
during the Plan Year equals the limit in Code Section 401(a)(17) for such Plan
Year.   2.18   Matching Contribution shall mean the amount credited to a
Participant pursuant to Section 4.3.   2.19   Matching Contribution Account
shall mean the account maintained to record a Participant’s interest in the Plan
attributable to Matching Contributions and Additional Matching Contributions on
his behalf.   2.20   Participant shall mean (i) an Eligible Employee under
Section 3.1 and 3.2(a) or (ii) a former Eligible Employee who has an Account
under the Plan.   2.21   Plan shall mean the Brady Corporation Restoration Plan,
as set forth in this document, as the same may be amended or restated from time
to time.   2.22   Plan Year shall mean the calendar year.   2.23   Qualified
401(k) Plan shall mean the Brady Matched 401(k) Plan (or any successor plan
thereto qualified under Code §§ 401(a) and 401(k)).   2.24   Separation from
Service shall have the meaning set forth in IRS Regulation Section 1.409A-1 the
requirements of which are summarized in part as follows:

3



--------------------------------------------------------------------------------



 



  (a)   In General. The Participant shall have a Separation from Service with
the Employer if the Participant dies, retires, or otherwise has a termination of
employment with the Employer. However, for purposes of this Section 2.24, the
employment relationship is treated as continuing intact while the individual is
on military leave, sick leave, or other bona fide leave of absence if the period
of such leave does not exceed six months, or if longer, so long as the
individual retains a right to reemployment with the Employer under an applicable
statute or by contract. For purposes of this paragraph (a) of this Section 2.24,
a leave of absence constitutes a bona fide leave of absence only if there is a
reasonable expectation that the Participant will return to perform services for
the Employer. If the period of leave exceeds six months and the individual does
not retain a right to reemployment under an applicable statute or by contract,
the employment relationship is deemed to terminate on the first date immediately
following such six-month period. Notwithstanding the foregoing, where a leave of
absence is due to any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than six months, where such impairment causes the Participant
to be unable to perform the duties of his or her position of employment or any
substantially similar position of employment, a 29-month period of absence may
be substituted for such six-month period.     (b)   Termination of Employment.
Whether a termination of employment has occurred is determined based on whether
the facts and circumstances indicate that the Employer and Participant
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the Participant would
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than 20 percent of the average level of
bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36-month period (or, the full period
of services to the Employer if the Participant has been providing services to
the Employer less than 36 months). Facts and circumstances to be considered in
making this determination include, but are not limited to, whether the
Participant continues to be treated as an employee for other purposes (such as
continuation of salary and participation in employee benefit programs), whether
similarly situated service providers have been treated consistently, and whether
the Participant is permitted, and realistically available, to perform services
for other service recipients in the same line of business. The Participant is
presumed to have Separated from Service where the level of bona fide services
performed decreases to a level equal to 20 percent or less of the average level
of services performed by the employee during the immediately preceding 36-month
period. The Participant will be presumed not to have Separated from Service
where the level of bona fide services performed continues at a level that is
50 percent or more of the average level of service performed by the Participant
during the immediately preceding 36-month period. No presumption applies to a
decrease in the level of bona fide services performed to a level that is more
than 20 percent and less than 50 percent of the average level of bona fide
services performed during the immediately

4



--------------------------------------------------------------------------------



 



      preceding 36-month period. The presumption is rebuttable by demonstrating
that the Employer and the Participant reasonably anticipated that as of a
certain date the level of bona fide services would be reduced permanently to a
level less than or equal to 20 percent of the average level of bona fide
services provided during the immediately preceding 36-month period or the full
period of services to the Employer if the Participant has been providing
services to the Employer less than 36 months (or that the level of bona fide
services would not be so reduced). For example, the Participant may demonstrate
that the Employer and the Participant reasonably anticipated that the
Participant would cease providing services, but that, after the original
cessation of services, business circumstances such as termination of the
Participant’s replacement caused the Participant to return to employment.
Although the Participant’s return to employment may cause the Participant to be
presumed to have continued in employment because the Participant is providing
services at a rate equal to the rate at which the Participant was providing
services before the termination of employment, the facts and circumstances in
this case would demonstrate that at the time the Participant originally ceased
to provide services, the Employer reasonably anticipated that the Participant
would not provide services in the future. For purposes of this paragraph (b),
for periods during which the Participant is on a paid bona fide leave of absence
(as defined in paragraph (a) of this Section 2.24) and has not otherwise
terminated employment pursuant to paragraph (a) of this Section 2.24, the
Participant is treated as providing bona fide services at a level equal to the
level of services that the Participant would have been required to perform to
receive the compensation paid with respect to such leave of absence. Periods
during which the Participant is on an unpaid bona fide leave of absence (as
defined in paragraph (a) of this Section 2.24) and has not otherwise terminated
employment pursuant to paragraph (a) of this Section 2.24, are disregarded for
purposes of this paragraph (b) of this Section 2.24 (including for purposes of
determining the applicable 36-month (or shorter) period).

  (c)   Asset Purchase Transactions. Where as part of a sale or other
disposition of assets by the Employer as seller to an unrelated service
recipient (buyer), a Participant of the Employer would otherwise experience a
Separation from Service with the Employer, the Employer and the buyer may retain
the discretion to specify, and may specify, whether a Participant providing
services to the Employer immediately before the asset purchase transaction and
providing services to the buyer after and in connection with the asset purchase
transaction has experienced a Separation from Service, provided that the asset
purchase transaction results from bona fide, arm’s length negotiations, all
service providers providing services to the Employer immediately before the
asset purchase transaction and providing services to the buyer after and in
connection with the asset purchase transaction are treated consistently
(regardless of position at the Employer) for purposes of applying the provisions
of any nonqualified deferred compensation plan, and such treatment is specified
in writing no later than the closing date of the asset purchase transaction. For
purposes of this paragraph (c), references to a sale or other disposition of
assets, or an asset purchase transaction,

5



--------------------------------------------------------------------------------



 



      refer only to a transfer of substantial assets, such as a plant or
division or substantially all the assets of a trade or business.

  (d)   Dual Status. If a Participant provides services both as an employee of
the Employer and as an independent contractor of the Employer, the Participant
must separate from service both as an employee and as an independent contractor
to be treated as having Separated from Service. If a Participant ceases
providing services as an independent contractor and begins providing services as
an employee, or ceases providing services as an employee and begins providing
services as an independent contractor, the Participant will not be considered to
have a Separation from Service until the Participant has ceased providing
services in both capacities. Notwithstanding the foregoing, if a Participant
provides services both as an employee of the Employer and a member of the board
of directors of the Employer, the services provided as a director are not taken
into account in determining whether the Participant has a Separation from
Service as an employee for purposes of this Plan unless this Plan is aggregated
with any plan in which the Participant participates as a director under IRS
Regulation Section 1.409A-1(c)(2)(ii).

2.25   Specified Employee shall have the meaning set forth in IRS
Regulation Section 1.409A-1 the requirements of which are summarized in part as
follows:

  (a)   In General. “Specified Employee” means a Participant who as of the date
of his separation from service is a “key employee” as defined in Code Section
416(i) (disregarding Section 416(i)(5)), i.e., an employee who at any time
during the 12 month period ending on an identification date is an officer of the
Employer or one of its affiliates having an annual compensation as defined in
IRS Regulation Section 1.409A-1(i)(2) greater than $130,000, a 5% owner of the
Employer or one of its affiliates or a 1% owner of the Employer or one of its
affiliates having compensation of more than $150,000. The $130,000 amount
described in the preceding sentence shall be adjusted for cost of living
increases in such amounts and at such times as specified by the Internal Revenue
Service. Further, no more than 50 employees (or, if lesser, the greater of 3 or
10% of the employees) shall be treated as officers. The foregoing definition
shall be interpreted at all times in a manner consistent with such regulations
as may be adopted from time to time by the Internal Revenue Service for purposes
of applying the key employee definition of Section 416(i) to the requirements of
Code Section 409A. If a person is a key employee as of an identification date,
the person is treated as a Specified Employee for the 12-month period beginning
on the first day of the fourth month following the identification date. The
“identification date” is December 31.     (b)   In the event of a public
offering, merger, acquisition, spin-off, reorganization or other corporate
transaction, “Specified Employees” shall be determined as provided in IRS Reg.
Section 1.409A-(1)(i)(6).

6



--------------------------------------------------------------------------------



 



2.26   Unforeseeable Emergency means a severe financial hardship to a
Participant resulting from an illness or accident of the Participant or the
Participant’s spouse or dependent (as defined in Section 152(a) of the Code),
loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance,
for example, as a result of a natural disaster), or other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant. For example, the imminent foreclosure of or eviction from
the Participant’s primary residence may constitute an Unforeseeable Emergency.
In addition, the need to pay for medical expenses, including non-refundable
deductibles, as well as for the costs of prescription drug medication, may
constitute an Unforeseeable Emergency. Finally, the need to pay for funeral
expenses of a spouse or a dependent (as defined in Code section 152(a)) may also
constitute an Unforeseeable Emergency. Except as otherwise provided above, the
purchase of a home and the payment of college tuition are not Unforeseeable
Emergencies. Whether a Participant is faced with an Unforeseeable Emergency is
to be determined based on the relevant facts and circumstances of each case.

7



--------------------------------------------------------------------------------



 



ARTICLE III
PARTICIPATION

3.1   Eligibility to Participate       An Employee shall be eligible to elect
deferrals and receive Employer contributions in accordance with the provisions
of Article IV beginning on the date the Committee advises the Employee he is
eligible because the Committee in its discretion has determined that the
Employee may reasonably be anticipated to earn Compensation from the Employer in
excess of the limit described in Code Section 401(a)(17).   3.2   Continuation
of Eligibility

  (a)   An Employee shall continue to be eligible to elect deferrals and receive
Employer contributions in accordance with the provisions of Article IV only for
so long as he continues in employment with the Employer.     (b)   An individual
who has a Separation from Service shall cease to be eligible and shall again be
eligible to elect deferrals and receive Employer contributions in accordance
with the provisions of Article IV only in accordance with Section 3.1.

8



--------------------------------------------------------------------------------



 



ARTICLE IV
DEFERRALS

4.1   Elective Deferrals

  (a)   An Eligible Employee may elect an Elective Deferral of up to four
percent (4%) of his Excess Compensation for services performed during a Plan
Year by completing and filing such forms as may be required by the Employer.    
(b)   An Eligible Employee’s Elective Deferral election under paragraph (a) of
this Section shall apply to and reduce his Excess Compensation, i.e., the
portion of his Compensation earned during a Plan Year after the date the
Compensation he has earned during the Plan Year equals the limit in Code
Section 401(a)(17) for such Plan Year.

4.2   Additional Rules Governing Deferral Elections

  (a)   An Eligible Employee’s election under Section 4.1 shall (i) if made
within the thirty (30) day period following the date he is first eligible to
participate in the Plan, be effective for that portion of his Excess
Compensation to be paid for services performed subsequent to the election, and
(ii) if not made within said thirty (30) day period, be effective for Excess
Compensation paid for services performed during the Plan Year following the date
the election is received by the Employer, or its designee.     (b)   An Eligible
Employee’s election for a Plan Year under this Article IV shall be irrevocable
after the last day upon which such election is permitted to be made for such
Plan Year and shall continue in effect for subsequent Plan Years until changed
or revoked pursuant to paragraph (c) below.     (c)   An Eligible Employee may
change or revoke his election which would otherwise be effective for a Plan Year
by completing and filing such forms as may be required by the Employer by the
last day of the preceding Plan Year.     (d)   Notwithstanding paragraphs (a),
(b) and (c), in the event that a Participant makes application for a hardship
distribution under Section 7.3 and the Administrator determines that an
Unforeseeable Emergency exists, his deferral election otherwise in effect under
this Article IV and any other nonqualified deferred compensation plan of the
account balance type shall immediately terminate upon such determination. To
resume deferrals thereafter, a Participant must make an election satisfying the
provisions of paragraph (c).     (e)   Notwithstanding paragraphs (a), (b) and
(c), if an Eligible Employee receives a withdrawal of his elective contributions
under the Qualified 401(k) Plan or any other 401(k) plan (i.e., a qualified cash
or deferred arrangement) of the Employer (or any affiliate treated under the
Code as a single employer with the Employer

9



--------------------------------------------------------------------------------



 



      for purposes of the 401(k) plan) due to financial hardship pursuant to IRS
Regulation Section 1.40(k)-1(d)(3) or its successor, his deferral election under
this Section 4.1 shall be revoked automatically (effective on the date such
hardship withdrawal is paid). In addition, such Eligible Employee shall not be
eligible to have another deferral election in effect until the first day of the
Plan Year which begins after a six month suspension period that begins on the
first day of the calendar month following the date the hardship withdrawal is
paid. Such Eligible Employee may then resume deferrals by making an election,
pursuant to the rules of paragraph (c) above, effective for any Plan Year which
begins after the end of such suspension period.

4.3   Matching Contribution       An Eligible Employee shall be credited with a
Matching Contribution for a Plan Year in an amount equal to the amount of the
Elective Deferral made on the Eligible Employee’s behalf for the Plan Year.  
4.4   Employer Contribution       An Eligible Employee shall be credited with an
Employer Contribution for a Plan Year in an amount equal to 4% of the Eligible
Employee’s Excess Compensation for the Plan Year; provided the Eligible Employee
remains in the Employer’s employ on the last day of such Plan Year.   4.5  
Additional Matching Contribution       There shall be credited to the
Participant’s Matching Contribution Account for a Plan Year an amount in
addition to amounts credited under Section 4.3 for the same year. The amount
credited under this Section 4.5 shall be equal to .04(X-(Y-Z)) where X is the
limit in Code Section 401(a)(17) for such Plan Year, Y is the Participant’s
Compensation for the Plan Year as defined in Section 2.9 and Z is the amount of
elective deferrals for the Plan Year under all nonqualified deferred
compensation plans and agreements (including this Plan) of the Employer covering
the Participant. No amount shall be credited under this Section if X does not
exceed the remainder of Y minus Z.   4.6   Additional Employer Contribution    
  As of the last day of a Plan Year, there shall be credited to the
Participant’s Employer Contribution Account an amount in addition to amounts
credited under Section 4.4 for the same year. The amount credited under this
Section 4.6 shall be equal to .04(X-(Y-Z)) where X is the limit in Code
Section 401(a)(17) for such Plan Year, Y is the Participant’s Compensation for
the Plan Year as defined in Section 2.9 and Z is the amount of elective
deferrals for the Plan Year under all nonqualified deferred compensation plans
and agreements (other than this Plan) of the Employer covering the Participant.
No amount shall be credited under this Section if X does not exceed the
remainder of Y minus Z.

10



--------------------------------------------------------------------------------



 



ARTICLE V
ACCOUNTS AND CREDITS

5.1   Credits to Accounts

  (a)   An amount equal to the amount by which a Participant’s Compensation has
been reduced pursuant to his deferral election under Section 4.1 shall be
credited to his Elective Deferral Account.     (b)   Matching Contributions and
Additional Matching Contributions on a Participant’s behalf shall be credited to
his Matching Contribution Account.     (c)   Employer Contributions and
Additional Employer Contributions on a Participant’s behalf shall be credited to
his Employer Contribution Account.     (d)   Said credits shall be made at times
established by the Committee but no later than 60 days after the last day of the
Plan Year to which they relate.     (e)   Each Account shall also be credited or
charged with deemed earnings and losses as if it were invested in accordance
with Section 5.3.

5.2   No Funding

  (a)   The right of any individual to receive payment under the provisions of
this Plan shall be an unsecured claim against the general assets of the
Employer, and no provisions contained in this Plan, nor any action taken
pursuant to this Plan, shall be construed to give any individual at any time a
security interest in any asset of the Employer, of any affiliated company, or of
the stockholders of the Employer. The liabilities of the Employer to any
individual pursuant to this Plan shall be those of a debtor pursuant to such
contractual obligations as are created by this Plan and, to the extent any
person acquires a right to receive payment from the Employer under this Plan,
such right shall be no greater than the right of any unsecured general creditor
of the Employer.     (b)   The Employer may establish a grantor trust (but shall
not be required to do so) to which shall be contributed (subject to the claims
of the general creditors of the Employer) the amounts credited to the Accounts.
If a grantor trust is so established, except as specifically provided otherwise
by the terms of the trust agreement for the trust, payment by the trust of the
amounts due to a Participant or his Beneficiary under the Plan shall be
considered a payment by the Employer for purposes of the Plan.

5.3   Deemed Investment of Accounts

  (a)   The Committee shall select one or more investment funds for the deemed
investment of Accounts. However, in no event shall the Employer be required to

11



--------------------------------------------------------------------------------



 



      make any such investment in the investment funds, and to the extent such
investments are made, such investments shall remain an asset of the Employer
subject to the claims of its general creditors.

  (b)   On the date credited to the respective Account, a Participant’s Elective
Deferrals, Matching Contributions, Additional Matching Contributions, Employer
Contributions and Additional Employer Contributions shall be deemed to be
invested in one or more of the investment funds designated by the Participant
for such deemed investment. Once made, the Participant’s investment designation
shall continue in effect for all future Elective Deferrals, Matching
Contributions, Additional Matching Contributions, Employer Contributions and
Additional Employer Contributions until changed by the Participant. Any such
change may be elected by the Participant at the times established by the
Committee, which shall be no less frequently than quarterly, and shall be
effective only for Elective Deferrals, Matching Contributions, Additional
Matching Contributions, Employer Contributions and Additional Employer
Contributions credited from and after its effective date.     (c)   A
Participant may elect to reallocate the balance of his Accounts deemed to be
invested in the investment funds under this Section at the times established by
the Committee, which shall be no less frequently quarterly.     (d)   All
elections and designations under this Section shall be made in accordance with
procedures prescribed by the Committee. The Committee may prescribe uniform
percentages for such elections and designations.     (e)   Any distribution of a
Participant’s Account which is not a distribution of the entire account shall be
taken pro rata from each of the investment funds in which the account is deemed
to be invested.

5.4   Reports to Participants       The Employer shall provide annual reports to
each Participant showing (a) the value of the Account as of the most recent
December 31st (b) the amount of contributions made by the Employer for the year
ending on such date and (c) the amount of any investment earnings or loss
credited or debited to the Participant’s Account.

12



--------------------------------------------------------------------------------



 



ARTICLE VI
VESTING
          A Participant shall be fully vested and nonforfeitable at all times in
all of his Accounts herein.

13



--------------------------------------------------------------------------------



 



ARTICLE VII
MANNER AND TIMING OF DISTRIBUTION

7.1   Payment of Benefits

  (a)   After a Participant’s Separation from Service the Participant’s Account
shall be paid to the Participant (or in the event of the Participant’s death, to
the Participant’s Beneficiary). Payment shall be made in one of the following
forms as specified in the Participant’s payment election pursuant to
Section 7.2:

  (i)   Single Sum. A single sum distribution of the value of the balance of the
Account on the first day of the second month following the Participant’s
Separation from Service; or     (ii)   Installments. This subparagraph
(ii) shall only be applicable after April 30, 2006. The value of the balance of
the Account shall be paid in annual installments with the first of such
installment to be paid on the first day of the second month following the
Participant’s Separation from Service and with subsequent annual installments to
be paid on an anniversary of the payment of the first installment. Annual
installments shall be paid in one of the alternative methods specified below
over the number of years selected by the Participant in the payment election
made pursuant to Section 7.2, but not to exceed 10. The earnings (or losses)
provided for in Section 5.1(e) shall continue to accrue on the balance remaining
in the Account during the period of installment payments. The alternative
methods available are as follows:

          (A) Fractional Method. The annual installment shall be calculated by
multiplying the most recent value of the Account by a fraction, the numerator of
which is one, and the denominator of which is the remaining number of annual
payments due the Participant. By way of example, if the Participant elects a
10 year annual installment method, the first payment shall be one-tenth (1/10)
of the Account balance. The following year, the payment shall be one-ninth (1/9)
of the Account balance.
          (B) Percentage or Fixed Dollar Method. The annual installment shall be
calculated by multiplying the most recent value of the Account, in the case of
the percentage method, by the percentage selected by the Participant and paying
out the resulting amount or, in the case of the fixed dollar method, by paying
out the fixed dollar amount selected by the Participant for the number of years
selected by the Participant. However, in the event the dollar amount selected is
more than the value of the Account in any given year, the entire value of the
Account will be distributed. Further, regardless of the method selected by the
Executive,

14



--------------------------------------------------------------------------------



 



the final installment payment will include 100% of the then remaining Account
value.

  (b)   In the case of a Participant who is a Specified Employee, payment
pursuant to paragraph (a) above shall commence no earlier than the first day of
the seventh month following the Participant’s Separation from Service. This
delay in distribution rule does not apply if the payment is being made as a
result of the Participant’s death or disability. For this purpose, “disability”
means that the Participant:

  (i)   is unable to engage in any substantial gainful activity by reason of any
medically determinable or physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or     (ii)   is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continued period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering the employees of the Employer or one of its
affiliates in which the Participant is covered.

7.2   Payment Election       An individual who first becomes a Participant at
the beginning of a Plan Year shall, prior to his date of participation, complete
a payment election form specifying the form of payment applicable to such
Participant’s Account under the Plan. Absent an actual election by such
Participant by the effective date of participation, the Participant shall be
deemed to have elected the five (5) annual installment payment form. An
individual who first becomes a Participant other than on the first day of a Plan
Year shall, no later than 30 days after the effective date of participation,
complete a payment election form specifying the form of payment applicable to
such Participant’s Account. In the event such a Participant does not make an
actual election within such 30 day period, the Participant shall be deemed to
have elected the five (5) annual installment payment form; provided, however,
that if such Participant is already a participant in any other nonqualified plan
or plans sponsored by the Employer of the account balance type, the most recent
payment election prior to the date he became a Participant in this Plan with
respect to any one of those plans shall be the payment election form deemed
elected under this Plan regardless of whether the individual elects a different
payment election form during that initial 30 day period. Elections shall be made
on a “payment election form” – the form established from time to time by the
Committee which a Participant completes, signs and returns to the Committee to
make an election under the Plan. To the extent authorized by the Committee, such
form may be provided electronically and, in such case, need not be signed by the
Participant. A Participant may change the form of payment by completing and
filing a new payment election form with the Committee, and the payment election
form on file with the Committee as of the date of the Participant’s

15



--------------------------------------------------------------------------------



 



    Separation from Service shall be controlling. Notwithstanding the foregoing,
a payment election form changing the Participant’s form of payment shall not be
effective if the Participant has a Separation from Service within twelve months
after the date on which the election change is filed with the Committee. Any
change in payment method must have the effect of delaying the commencement of
payments to a date which is at least five (5) years following the initially
scheduled commencement date of payment previously in effect. For purposes of
compliance with Code Section 409A, a series of installment payments is
designated as a single payment rather than a right to a series of separate
payments; therefore, a Participant who has elected (or is deemed to have
elected) any option available under Section 7.1(a)(i) or (ii) may substitute any
of the other options for the option originally selected as long as the foregoing
one-year and five year rules are satisfied. A switch from the percentage method
to the fixed dollar method or vice versa and a switch from either of those
methods to the fractional method or vice versa is considered a substitution of a
new option for the original option for purposes of this rule even if the number
of yearly installments is not changed. The five year delay rule does not apply
if the revised payment method applies only upon the Participant’s death or
disability. For this purpose, disability has the same meaning as in
Section 7.1(b). In the event that the Participant’s new payment election would
not be effective under the foregoing rules, the payment election previously in
effect shall be controlling.

7.3   Financial Hardship       A partial or total distribution of the
Participant’s Account shall be made prior to Separation from Service upon the
Participant’s request and a demonstration by the Participant of severe financial
hardship as a result of an Unforeseeable Emergency. Such distribution shall be
made in a single sum as soon as administratively practicable following the
Committee’s determination that the foregoing requirements have been met. In any
case, a distribution due to Unforeseeable Emergency may not be made to the
extent that such emergency is or may be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not cause severe
financial hardship, or by cessation of deferrals under Article IV and any other
nonqualified deferred compensation plan of the account balance type sponsored by
the Employer. Distributions because of an Unforeseeable Emergency must be
limited to the amount reasonably necessary to satisfy the emergency need (which
may include amounts necessary to pay any Federal, state, or local income taxes
or penalties reasonably anticipated to result from the distribution).
Determinations of amounts reasonably necessary to satisfy the emergency need
must take into account any additional compensation that is available because of
cancellation of a deferral election under Article IV and any other nonqualified
deferred compensation plan of the account balance type sponsored by the Employer
upon a payment due to an Unforeseeable Emergency. The payment may be made from
any arrangement in which the Participant participates that provides for payment
upon an Unforeseeable Emergency, provided that the arrangement under which the
payment was made must be designated at the time of payment.   7.4   Delayed
Distribution



16



--------------------------------------------------------------------------------



 



  (a)   A payment otherwise required to be made pursuant to the provisions of
this Article VII shall be delayed if the Employer reasonably anticipates that
the Employer’s deduction with respect to such payment would be limited or
eliminated by application of Code Section 162(m); provided, however that such
payment shall be made on the earliest date on which the Employer anticipates
that the deduction of the payment of the amount will not be limited or
eliminated by application of Code Section 162(m). In any event, such payment
shall be made no later than the last day of the calendar year in which the
Participant has a Separation from Service or, in the case of a Specified
Employee, the last day of the calendar year in which occurs the six (6) month
anniversary of such Separation from Service.     (b)   A payment otherwise
required under this Article VII shall be delayed if the Employer reasonably
determines that the making of the payment will jeopardize the ability of the
Employer to continue as a going concern; provided, however, that payments shall
be made on the earliest date on which the Employer reasonably determines that
the making of the payment will not jeopardize the ability of the Employer to
continue as a going concern.     (c)   A payment otherwise required under this
Article VII shall be delayed if the Employer reasonably anticipates that the
making of the payment will violate federal securities laws or other applicable
law; provided, however, that payments shall nevertheless be made on the earliest
date on which the Employer reasonably anticipates that the making of the payment
will not cause such violation. (The making of a payment that would cause
inclusion in gross income or the applicability of any penalty provision or other
provision of the Code is not treated as a violation of applicable law.)     (d)
  A payment otherwise required under this Article VII shall be delayed upon such
other events and conditions as the Internal Revenue Service may prescribe in
generally applicable guidance published in the Internal Revenue Bulletin.

7.5   Inclusion in Income Under Section 409A       Notwithstanding any other
provision of this Article VII, in the event this Plan fails to satisfy the
requirements of Code Section 409A and regulations thereunder with respect to any
Participant, there shall be distributed to such Participant as promptly as
possible after the Administrator becomes aware of such fact of noncompliance
such portion of the Participant’s Account balance hereunder as is included in
income as a result of the failure to comply, but no more.   7.6   Domestic
Relations Order       Notwithstanding any other provision of this Article VII,
payments shall be made from the Account of a Participant in this Plan to such
individual or individuals (other than the

17



--------------------------------------------------------------------------------



 



    Participant) and at such times as are necessary to comply with a domestic
relations order (as defined in Code Section 414(p)(1)(B)).

7.7   De Minimis Amounts       Notwithstanding any other provision of this
Article VII hereof, a Participant’s Account balance under this Plan and all
other nonqualified deferred compensation plans of the account balance type shall
automatically be distributed to the Participant on or before the later of
December 31 of the calendar year in which occurs the Participant’s Separation
from Service or the 15th day of the third month following the Participant’s
Separation from Service if the total amount in such Account balance at the time
of distribution, when aggregated with all other amounts payable to the
Participant under all arrangements benefiting the Participant described in IRS
Regulations Section 1.409A-1(c) (or any successor thereto), do not exceed the
amount described in Code Section 402(g)(1)(B). The foregoing lump sum payment
shall be made automatically and any other distribution elections otherwise
applicable with respect to the individual in the absence of this provision shall
not apply.

18



--------------------------------------------------------------------------------



 



ARTICLE VIII
PLAN OPERATION AND ADMINISTRATION

8.1   Administrator       The Committee shall be the plan administrator and
shall be responsible for and perform the duties imposed on a plan administrator.
  8.2   Committee       The Committee shall have the power and duty to
administer the Plan in accordance with its terms, including, but not limited to,
the following:

  (a)   to make and enforce such rules and regulations as it may deem necessary
or desirable for the efficient administration of the Plan;     (b)   to
interpret the Plan, including the right to remedy possible ambiguities,
inconsistencies or omissions;     (c)   to decide all questions related to
participation in, and payment of amounts under, the Plan, including all factual
questions related thereto; and     (d)   to maintain all necessary records for
the administration of the Plan.

8.3   Authority to Act       Brady Corporation or the Committee may authorize
one or more of Brady Corporation’s employees, members, representatives or
agents, as applicable, to execute on its behalf instructions or directions to
any interested party, and any such interested party may rely thereupon and the
information contained therein.   8.4   Information from Participants       Each
Participant and Beneficiary shall furnish the Committee in the form prescribed
by it and at its request, such personal data, affidavits, authorizations to
obtain information, or other information as the Committee deems necessary or
desirable for the administration of the Plan.   8.5   Committee Discretion      
The Committee has full and complete discretionary authority to determine
eligibility for benefits, to construe the terms of the Plan and to decide any
matter presented through the claims review procedure. Any final determination by
the Committee (including claims decisions made pursuant to Article IX) shall be
binding on all parties and afforded the maximum deference allowed by law. If
challenged in court, such determination shall not be subject to de novo review
and shall not be overturned unless proven to be arbitrary and

19



--------------------------------------------------------------------------------



 



    capricious upon the evidence considered by the Committee at the time of such
determination.

8.6   Committee Members’ Conflict of Interest       A member of the Committee
who is covered hereunder may not vote or decide upon any matter relating solely
to himself or vote in any case in which his individual right to any benefit
under the Plan is particularly involved. Decisions shall be made by remaining
Committee or Board members even if there is no quorum under normal Committee or
Board rules.   8.7   Governing Law       This Plan shall be construed in
accordance with the laws of the State of Wisconsin to the extent not preempted
by the provisions of the Employee Retirement Income Security Act of 1974, as
amended, or other federal law.   8.8   Expenses       All expenses and costs
incurred in connection with the administration and operation of the Plan shall
be borne by the Employer and/or the Trust.   8.9   Minor or Incompetent Payees  
    If a person to whom a benefit is payable is a minor or is otherwise
incompetent by reason of a physical or mental disability, the Committee may
cause the payments due to such person to be made to another person for the first
person’s benefit without any responsibility to see to the application of such
payment. Such payments shall operate as a complete discharge of the obligations
to such person under the Plan.   8.10   Withholding       The Employer shall
comply with all applicable tax and governmental withholding requirements. To the
extent required by law, the Employer shall withhold any taxes required to be
withheld by the federal or any state or local government from payments made
hereunder or from any other amounts paid to a Participant by the Employer. If
FICA taxes must be withheld in connection with amounts credited hereunder before
payments are otherwise due hereunder and if there are no other wages from which
to withhold them, the Employer shall pay such FICA taxes generated by such
payment (and taxes under Code Section 3401 triggered thereby and additional
taxes under Section 3401 attributable to pyramiding of Section 3401 wages and
taxes) but no more and the Participant’s Account hereunder shall be reduced by
an amount equal to the payments made by the Employer.

20



--------------------------------------------------------------------------------



 



8.11   Indemnification       Except as otherwise provided by law, neither the
Board nor the Committee nor any individual member of the Board or the Committee,
nor the Employer, nor any officer, shareholder or employee of the Employer shall
be liable for any error of judgment, action or failure to act hereunder or for
any good faith exercise of discretion, excepting only liability for gross
negligence or willful misconduct. Such individuals and entities shall be
indemnified and held harmless by the Employer against any and all claims,
damages, liabilities, costs and expenses (including attorneys’ fees) arising by
reason of any good faith error of omission or commission with respect to any
responsibility, duty or action hereunder. Nothing herein contained shall
preclude the Employer from purchasing insurance to cover potential liability of
one or more persons who serve in an administrative capacity with respect to the
Plan.

21



--------------------------------------------------------------------------------



 



ARTICLE IX
CLAIMS PROCEDURE

9.1   Claims       If the Participant or the Participant’s Beneficiary
(hereinafter referred to as a “Claimant”) is denied all or a portion of an
expected benefit under the Plan for any reason, he or she may file a claim with
the Committee or its designee. The Committee or its designee shall notify the
Claimant within 60 days of allowance or denial of the claim, unless the Claimant
receives written notice prior to the end of the sixty (60) day period stating
that special circumstances require an extension of the time for decision and
specifying the expected date of decision. The notice of the such decision shall
be in writing, sent by mail to the Claimant’s last known address, and if a
denial of the claim, must contain the following information:

  (a)   the specific reasons for the denial;     (b)   specific reference to
pertinent provisions of the Plan on which the denial is based;     (c)   if
applicable, a description of any additional information or material necessary to
perfect the claim, an explanation of why such information or material is
necessary, and an explanation of the claims review procedure; and     (d)   a
description of the Plan’s claims review procedure, including a statement of the
Claimant’s right to bring a civil action under Section 502 of ERISA if the
Claimant’s claim is denied upon review.

9.2   Review       A Claimant is entitled to request a review of any denial of
his claim. The request for review must be submitted in writing to the Committee
within 60 days after receipt of the notice of the denial. The timely filing of
such a request is necessary to preserve any legal recourse which may be
available to the Claimant and, absent the submission of request for review
within the 60-day period, the claim will be deemed to be conclusively denied.
Upon submission of a written request for review, the Claimant or his
representative shall be entitled to review all pertinent documents, and to
submit issues and comments in writing for consideration by the Committee. The
Committee shall fully and fairly review the matter and shall consider all
information submitted in the review request, without regard to whether or not
such information was submitted or considered in the initial claim determination.
The Committee shall promptly respond to the Claimant, in writing, of its
decision within 60 days after receipt of the review request. However, due to
special circumstances, if no response has been provided within the first
60 days, and notice of the need for additional time has been furnished within
such period, the review and response may be made within the following 60 days.
The Committee’s decision shall include specific reasons for the decision,
including references to the particular Plan provisions upon which the decision
is based, notification that the Claimant can receive or review

22



--------------------------------------------------------------------------------



 



    copies of all documents, records and information relevant to the claim, and
information as to the Claimant’s right to file suit under Section 502(a) of
ERISA.

9.3   Disability       If a determination of disability for purposes of
Section 7.1(b) or 7.2 becomes necessary and if such determination is considered
to be with respect to a claim for benefits based on disability for purposes of
29 CFR Section 2560.503-1, then the Committee shall adopt and administer a
special procedure for considering such disability claims meeting the
requirements of 29 CFR Section 2560.503-1 for disability benefit claims.

23



--------------------------------------------------------------------------------



 



ARTICLE X
AMENDMENT AND TERMINATION
          Brady Corporation (through its Board of Directors or authorized
officers or employees and/or the Committee) reserves the right to alter or amend
the Plan, or any part thereof, in such manner as it may determine, at any time
and for any reason. Further, the Board of Directors of Brady Corporation
reserves the right to terminate the Plan, at any time and for any reason.
Notwithstanding the foregoing, in no event shall any amendment or termination
deprive any Participant or Beneficiary of any amounts credited to him under this
Plan as of the date of such amendment or termination; provided, however, that
Brady Corporation may prospectively change the manner in which earnings are
credited or discontinue the crediting of earnings and, further, Brady
Corporation may make any amendment it deems necessary or desirable for purposes
of compliance with the requirements of Code Section 409A and regulations
thereunder.
          If the Plan is amended to freeze benefit accruals, no additional
deferrals or contributions shall be credited to any Participant Account
hereunder. Following such a freeze of benefit accruals, Participants’ Accounts
shall be paid at such time and in such form as provided under Article VII of the
Plan. If the Employer terminates the Plan and if the termination is of the type
described in regulations issued by the Internal Revenue Service pursuant to Code
Section 409A, then the Employer shall distribute the then existing Account
balances of Participants and beneficiaries in a lump sum within the time period
specified in such regulations and, following such distribution, there shall be
no further obligation to any Participant or beneficiary under this Plan.
However, if the termination is not of the type described in such regulations,
then following Plan termination Participants’ Accounts shall be paid at such
time and in such form as provided under Article VII of the plan.

24



--------------------------------------------------------------------------------



 



ARTICLE XI
MISCELLANEOUS PROVISIONS

11.1   Headings       The headings of the Plan have been inserted for
convenience of reference and shall be ignored in the construction of the
provisions herein.   11.2   No Contract of Employment       The existence of the
Plan shall not create or change any contract, express or implied, between the
Employer and its employees and shall not affect the Employer’s right to take any
action with respect to its employees.   11.3   Rights of Participants and
Beneficiaries       The interest and rights of a Participant and Beneficiary
under the Plan shall be those of a general unsecured creditor of the Employer,
and with respect to the creditors of the Employer, no Participant or Beneficiary
shall have any preferred claims on, or any beneficial ownership in, the assets
of the Employer, including any assets in which the Employer may invest to aid in
meeting its obligations under the Plan.   11.4   Nonalienation of Benefits      
All benefits payable hereunder are for the sole use and benefit of the
Participants and their Beneficiaries and, to the extent permitted by law, shall
be free, clear and discharged of and from, and are not to be in any way liable
for, debts, contracts or agreements, now contracted or which may hereafter be
contracted and from all claims and liabilities now or hereafter incurred by any
Participant or Beneficiary covered by this Plan. No Participant or Beneficiary
covered by this Plan shall have the right to anticipate, surrender, encumber,
alienate or assign, whether voluntarily or involuntarily, any of the benefits to
become due hereunder unto any person or person upon any terms whatsoever, and
any attempt to do so shall be void.   11.5   Tax Treatment       There is no
commitment or guarantee with respect to the tax treatment to be accorded to a
Participant or Beneficiary under the Plan.   11.6   Other Plans and Agreements

  (a)   Participation in the Plan shall not affect a Participant’s rights to
participate in and receive benefits under any other plans of the Employer, nor
shall it affect his rights under any other agreement entered into with the
Employer, unless explicitly provided otherwise by such agreement.

25



--------------------------------------------------------------------------------



 



  (b)   Any amount credited under or paid pursuant to the Plan shall not be
treated as wages, salary or any other type of compensation or otherwise taken
into account in the determination of the Participant’s benefits under any other
plans of the Employer, unless explicitly provided otherwise by such plan.

11.7   Number and Gender       The use of the singular shall be interpreted to
include the plural and the plural the singular, as the context shall require.
The use of the masculine, feminine or neuter shall be interpreted to include the
masculine, feminine or neuter, as the context shall require.   11.8   Plan
Provisions Controlling       In the event of any conflict between the provisions
of the Plan and the provisions of a summary or description of the Plan or the
terms of any agreement or instrument related to the Plan, the provisions of the
Plan shall be controlling.   11.9   Severability       If any provisions of the
Plan shall be held illegal or invalid for any reason, such illegality or
invalidity shall not affect the remaining parts of the Plan, but this Plan shall
be construed and enforced as if the illegal and invalid provisions had never
been included herein.   11.10   Evidence Conclusive       The Employer, the
Committee and any person or persons involved in the administration of the Plan
shall be entitled to rely upon any certification, statement, or representation
made or evidence furnished by any person with respect to any facts required to
be determined under any of the provisions of the Plan, and shall not be liable
on account of the payment of any monies or the doing of any act or failure to
act in reliance thereon. Any such certification, statement, representation, or
evidence, upon being duly made or furnished, shall be conclusively binding upon
the person furnishing it but not upon the Employer, the Committee or any other
person involved in the administration of the Plan. Nothing herein contained
shall be construed to prevent any of such parties from contesting any such
certification, statement, representation, or evidence or to relieve any person
from the duty of submitting satisfactory proof of any fact.   11.11   Status of
Plan Under ERISA       The Plan is intended to be an unfunded plan maintained by
an Employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees, as described in
Section 201(2), Section 301(a)(3), Section 401(a)(1) and Section 4021(b)(6) of
the Employee Retirement Income Security Act of 1974, as amended.

26



--------------------------------------------------------------------------------



 



11.12   Name and Address Changes       Each Participant shall keep his name and
address on file with the Employer and shall promptly notify the Employer of any
changes in his name or address. All notices required or contemplated by this
Plan shall be deemed to have been given to a Participant if mailed with adequate
postage prepaid thereon addressed to him at his last address on file with the
Employer. If any check in payment of a benefit hereunder (which was mailed to
the last address of the payee as shown on the Employer’s records) is returned
unclaimed, further payments shall be discontinued unless evidence is furnished
that the recipient is still alive.   11.13   Assignability by Corporation      
The Employer shall have the right to assign all of its right, title and
obligation in and under this Plan upon a merger or consolidation in which the
Employer is not the surviving entity or to the purchaser of substantially its
entire business or assets or the business or assets pertaining to a major
product line, provided such assignee or purchaser assumes and agrees to perform
after the effective date of such assignment all of the terms, conditions and
provisions imposed by this Plan upon the Employer. Upon such assignment, all of
the rights, as well as all obligations, of the Employer under this Plan shall
thereupon cease and terminate.   11.14   Special rule for 2005-2007.      
Notwithstanding the usual rules regarding distribution elections contained in
Article VII, a Participant, on or before December 31, 2007, may make an election
as to distribution of his Account from among the choices described in
Section 7.1 hereof without complying with the rules described in Section 7.2
hereof as long as the effect of the election is not to accelerate payments into
2006 or to defer payments which would otherwise have been made in 2006 or to
accelerate payments into 2007 or to defer payments which would otherwise have
been made in 2007. Such election shall become effective after the last day upon
which it is permitted to be made. In order to change any such election after it
has become effective, the requirements of Section 7.2 hereof must be satisfied.

          IN WITNESS WHEREOF, the Employer has caused its duly authorized
officer to execute this Plan document on its behalf this 19th day of February,
2008.
BRADY CORPORATION
By: /s/ FRANK M. JAEHNERT
Attested: /s/ HOYT R. STASTNEY

27